Citation Nr: 1452247	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), hiatal hernia, Barrett's esophagus, and irritable bowel syndrome (IBS) to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal was remanded by the Board for additional development in June 2011, May 2013, and May 2014.  It is once again before the Board for appellate review.

In March 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), sitting at the RO.  In a March 2013 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2011 was no longer employed by the Board and asked if he wished to have another hearing before another VLJ.  See 38 C.F.R. § 20.707 (2014).  The Veteran did not respond, and so the Board assumes that he does not wish to have another hearing and will proceed with the adjudication of his appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand of the appeal is necessary as the July 2014 VA opinions and July 2014 and August 2014 QTC opinions did not comply with the Board's orders in the May 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the remand, the Board ordered that VA opinions were to be obtained on both direct and secondary service connection.  The July 2014 VA gastrointestinal examiner opined that the Veteran's disability was less likely than not incurred in or caused by service on the basis that it was not diagnosed in service and there was a significant void since service and the current diagnosis.  A July 2014 QTC examiner provided the opinion on secondary service connection, stating that the gastrointestinal disabilities were less likely than not due to the PTSD as the two disabilities are not interrelated and the hiatal hernia, GERD, and IBS can happen to anyone, anywhere.  However, the July 2014 VA opinion on direct service connection did not address the Veteran's intestinal complaints in service or consider that a disability that first manifests after service may still be service-connected.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the July 2014 QTC examiner did not address the question of whether the Veteran's gastrointestinal disability symptoms have been aggravated by his service-connected PTSD. Therefore, the Board determines that the opinions returned by the gastrointestinal examiners are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As for the opinion from a psychiatric examiner, the July 2014 VA examiner stated that the examiner was not qualified to render an opinion with regard to a gastrointestinal disability and canceled the examination.  The August 2014 QTC psychiatric examiner did not provide an opinion, but merely assessed the severity of the Veteran's PTSD symptoms.  Consequently, there was also not substantial compliance with the Board's orders in the May 2014 remand with respect to a psychiatric opinion.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request a VA opinion to determine the etiology of all of the Veteran's diagnosed gastrointestinal disabilities, to include GERD, hiatal hernia, Barrett's esophagus, and IBS. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

For each diagnosed gastrointestinal disability, is it at least as likely as not (a 50 percent probability or more) that the disability is related to the Veteran's military service (to include the in-service evidence of intestinal trouble as well as the in-service sexual trauma)?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  The examiner is advised that the lack of a diagnosis in service of the precise disability cannot serve as the sole basis for a negative opinion.

If it is determined that an opinion cannot be rendered without scheduling another clinical examination, such examination should be scheduled.
 
2. If the above-requested opinion does not provide a positive nexus, schedule the Veteran for a VA psychiatric examination to determine the impact of the Veteran's service-connected PTSD on his diagnosed gastrointestinal disabilities. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

For each diagnosed gastrointestinal disability, is it at least as likely as not (a 50 percent probability or more) that the disability was aggravated by the Veteran's service-connected PTSD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

A complete rationale must be provided for any opinion offered.  

The examiner is advised that the Board is not asking the examiner to assess the specifics of the Veteran's gastrointestinal symptomatology, but only that the examiner opine as to whether that symptomatology is made worse as a result of the manifestations of the Veteran's PTSD.  If the examiner determines that he or she is not qualified to offer the opinion, the examiner should provide an explanation for that conclusion.

If it is determined that an opinion cannot be rendered without scheduling another clinical examination, such examination should be scheduled.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



